Citation Nr: 1549460	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2012 rating decision, the RO assigned separate evaluations for degenerative arthritis of the right knee and left knee, each with a 10 percent evaluation effective May 17, 2000.  

In November 2011 and October 2013, the Board remanded the Veteran's claim for additional development.  In a March 2015 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for the Veteran's degenerative arthritis of the right and left knee.    

In an August 2015 Order (pursuant to a Joint Motion for Remand (JMR)), the Court vacated the March 2015 Board decision with regards to the denial of a rating evaluation in excess of 10 percent for degenerative arthritis of the left and right knee.  The claims have now been returned to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hearing loss, tinnitus, bilateral hand condition, GERD, sinusitis, bilateral foot condition, and thoracic spine condition, and an increased rating for service-connected chronic idiopathic urticaria have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2015 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In an August 2015 JMR, the Court specifically instructed the Board to consider whether the Veteran's meniscectomy for both knees is symptomatic and if so, whether he is entitled to a separate evaluation for each knee under the appropriate Diagnostic Code such as Diagnostic Code 5259.  

With regards to his meniscal surgeries, at the December 2011 and November 2013 VA examination, the Veteran reported that he underwent arthroscopic surgery for his left knee in November 2009 and his right knee in December 2010.  The Board does not have a complete record to decide the claim on appeal as records of the surgeries are not associated with the file.  Further, in December 2013 correspondence, the Veteran also reported that he is being treated at the Physiatry Clinic (Pain Management) at the Marion, Indiana VA Medical Center (VAMC).  Accordingly, in order for the Board to determine the appropriate rating to assign for that disability and whether staged ratings are warranted, on remand, the Veteran should be provided with the necessary authorization to obtain any outstanding private treatment records for his claimed conditions.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is further noted that, at the November 2013 VA examination, the Veteran reported symptoms of flare-ups that worsen with prolonged activities such as ascending or descending stairs.  He reported that during a flare-up, he has increased pain, stiffness and instability in the knees.  The VA examiner found that "[a]lthough the Veteran is not having a flare-up of pain during the evaluation, the range of motion is decreased to a greater extent during the flare up."  However, the VA examiner did not provide the degree of additional range of motion loss as a result of flare-up pain. 
Given the lack of discussion of additional range of motion loss, the Board finds that an addendum opinion is necessary in order to provide clarification as to additional limitation of motion for each knee as a result of flare-up pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (providing that VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide the appropriate authorization so as to allow VA to obtain, any outstanding private records, including arthroscopic surgery for the left knee in November 2009 and the right knee in December 2010.  Also, VA treatment records from the Marion, Indiana VAMC beginning in November 2013 should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After obtaining all outstanding records, return the November 2013 VA examination report with a copy of this remand to the examiner (K.N.) (or another appropriate examiner if unavailable) for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

(a)  The VA examiner should indicate whether the meniscal conditions of the Veteran's knees are a progression of the service connected degenerative arthritis of the knees.  

(b) In light of the VA examiner's finding that "[a]lthough the Veteran is not having a flare-up of pain during the evaluation, the range of motion is decreased to a greater extent during the flare up," the examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





